 



Exhibit 10.1

(SILICON VALLEY BANK LOGO) [h25497h2549799.gif]

May 6, 2005

Mr. Michael Hill
Chief Financial Officer
Perficient, Inc
1120 S. Capital of Texas Hwy.
Bldg 3, Ste. 220
Austin, TX 78746

Dear Mike:

It is my pleasure to offer this binding commitment on behalf of Silicon Valley
Bank in conjunction with KeyBank National Association (the “Bank”) in providing
an increase to the Credit Facilities to Perficient, Inc. (the “Borrower”)
subject to the terms and conditions contained herein. This letter is not meant
to be, nor shall it be construed as, an attempt to define all the terms and
conditions of the Facility. Rather, the following is a summary of the basic
business points.

Acquisition Loan:

     
Description
  $10,000,000 increase to the existing Acquisition Line of Credit (“Acquisition
Facility”), for a total facility of $13,517,006 (based on current outstanding
balances).
 
   
Purpose
  To fund corporate acquisitions. Bank will advance up to 50% of the total
Acquisition Value, conditioned upon the acquisition target being accretive to
consolidated earnings within three months of the final acquisition date.
Advances must be accompanied by statement affirming pro forma covenant
compliance.
 
   
Interest Rate
  The Interest Rate shall be fixed at the time of each advance. The Interest
Rate shall be equal to the average four-year Treasury yield plus 325 basis
points.
 
   
Loan Fee
  25 basis point fee based upon the incremental increase, payable at closing of
the increase to the Acquisition Facility.
 
   
Advance Period
  Borrower will have thirteen months to advance on the Credit Facility.
 
   
Repayment
  Interest only through 13 months from the close of the increase, followed by a
thirty-six month amortization requiring equal monthly payments of principal and
accrued interest.

7000 NORTH MOPAC | SUITE 360 | AUSTIN, TX 78731| 512.372.6750 | SVB.COM

 



--------------------------------------------------------------------------------



 



(SILICON VALLEY BANK LOGO) [h25497h2549799.gif]

Revolving Line of Credit:

     
Description
  $15,000,000 Revolving Line of Credit (“Operating Line”). This will replace the
existing $9,000,000 line of credit.
 
   
Purpose
  To provide working capital.
 
   
Maturity
  Three years from the close of the increase.
 
   
Interest Rate
  Prime plus 1.25%
 
   
Loan Fee
  12.5 basis points on the incremental increase of the Operating Line at the
close of the increase. 12.5 basis points on the commitment amount payable at
each anniversary.
 
   
Unused Fee
  8 basis point unused portion fee will be charged per quarter in arrears on the
average unused portion of the facility (L/C’s will be counted as outstandings).
 
   
Repayment
  Interest monthly with all principal and interest due at maturity.
 
   
Borrowing Formula
  Up to 80% of Eligible Receivables. Eligible Receivables shall include those
domestic accounts outstanding 90 days or less from invoice date, plus “unbilled”
accounts receivable that are fully earned but unbilled due to billing cycles,
provided that those accounts will be billed within two weeks of completion.
Inclusion of “unbilled” accounts receivable shall not exceed 40% of the
aggregate borrowing base. Eligible Receivables will exclude contra accounts,
deferred revenue, inter-company accounts, unbilled accounts, federal government
accounts for which Bank has not been granted an assignment of claims, foreign
accounts, cross-agings over 50%, and accounts exceeding 25% of total accounts
receivable (IBM will maintain a 40% concentration limit). Cross-agings and
concentrations of Eligible Receivables will also apply to earned but unbilled
accounts.

CONDITIONS PERTAINING TO THE CREDIT FACILITIES

     
Security
  First perfected security interest in all accounts, inventory, chattel paper,
equipment, fixtures with a specific filing on general intangibles, including
material patents, trademarks and copyrights, now owned or hereafter acquired
together with all products and proceeds thereof.
 
   
Warrants
  None.

7000 NORTH MOPAC | SUITE 360 | AUSTIN, TX 78731| 512.372.6750 | SVB.COM

 



--------------------------------------------------------------------------------



 



(SILICON VALLEY BANK LOGO) [h25497h2549799.gif]

     
Financial Covenants
  1) Minimum Liquidity Ratio of 0.75x to be maintained at all times. The ratio
will be defined as Cash with Bank plus Eligible Accounts Receivable less
outstandings on the Operating Line, divided by the outstanding balance on the
Acquisition Facility.
 
   

  2) Minimum Debt Service Coverage Ratio of 1.50x, applicable when there are any
outstanding obligations on the Acquisition Facility. The ratio is defined as
after tax earnings before interest, depreciation and amortization, annualized,
divided by current maturities of long-term debt plus interest. The Ratio will be
tested monthly and based on a trailing three months.
 
   

  3) A ratio of Total Funded Debt to EBITDA not to exceed 2.5x. The ratio will
be tested quarterly based on trailing 12 months EBITDA:
 
   

  EBITDA defined as earnings before interest and taxes plus depreciation and
amortization plus reasonable non-cash charges including those charges incurred
in connection with the refinancing of existing debt. EBITDA shall exclude
one-time extraordinary gains. EBITDA will include historical results for
conforming future acquisitions plus applicable Pro Forma Adjustments as defined
in the June 8, 2004 Loan Modification. Such pro forma EBITDA adjustments to
consolidated EBITDA for acquisitions to include trailing 12 months EBITDA from a
conforming acquisition. EBITDA from a conforming acquisition to be validated by
receipt and review of financial statements, audited if available, of the
acquired company. This language will be consistent with the existing term loan
agreement.
 
   

  Total Funded Debt defined as all obligations to repay borrowed money, direct
or indirect, incurred, assumed, or guaranteed; all capital lease obligations;
all synthetic leases; all obligations, contingent or otherwise, under any letter
of credit; all obligations for the deferred purchase price of capital assets;
and, all obligations under conditional sales agreements. Funded debt to exclude
all operating leases of Borrower and operating leases of Borrower’s subsidiaries
guaranteed by Borrower.
 
   
Other Covenants
  In addition to the Affirmative and Negative Covenants specified in Sections 6
and 7 of the Loan & Security Agreement dated December 5, 2003, as amended
(excluding any Financial Covenants specified therein), Borrower will agree to
inform Bank of any material change, including the cancellation or renewal, in
the status of its services agreement with IBM.
 
   
Compensating Balances
  Borrower shall agree to maintain 85% of its operating and investment accounts
at or through the Bank.
 
   
Financial Reporting
  Borrower shall provide Financial Reporting stipulated in Section 6.2 of the
Loan & Security Agreement date December 5, 2003, which includes:
 
   

  1) Monthly financial statements, accompanied by a Compliance Certificate
within thirty (30) days after month end.

  2) Monthly accounts receivable and accounts payable agings, accompanied by a
Borrowing Base Certificate within thirty (30) days after month end.

7000 NORTH MOPAC | SUITE 360 | AUSTIN, TX 78731| 512.372.6750 | SVB.COM

 



--------------------------------------------------------------------------------



 



(SILICON VALLEY BANK LOGO) [h25497h2549799.gif]

     

  3) Detailed deferred revenue list within thirty (30) days after month end.

  4) Unqualified audited financial statements, within one-hundred twenty
(120) days after its fiscal year end.
 
   
Insurance
  The Borrower will be required to provide insurance against loss or damage to
equipment and commercial general liability insurance, both with terms and
companies satisfactory to Bank.
 
   
Documents
  The Bank will provide its standard Loan & Security Agreement and related
documents (collectively, the “Loan Documents”), which shall be conformed to the
specific terms of this proposal.
 
   
Other Expenses
  Borrower agrees to pay all Bank’s costs associated with the closing of the
Credit Facility, including legal expense, UCC and Intellectual Property search
and filing fees.
 
   
Approval
  This commitment has been approved by the Bank’s credit committee and no
further approvals are required by the Bank to execute definitive loan documents
related hereto.
 
   
Confidentiality
  This letter is delivered to you with the understanding that neither it nor its
substance shall be disclosed publicly or privately to any third person except to
those who are in a confidential relationship to you (such as your legal counsel
or potential/existing equity investors), or where the same is required by law
and then, only on a basis that it not further be disclosed.

If these basic terms and conditions are acceptable, please so indicate by
returning an executed copy of this letter to Silicon Valley Bank, 7000 North
Mopac, Ste. 360, Austin, Texas, 78731.

Upon acceptance of this letter, the Bank shall commence preparation of the
definitive loan documents, which shall supersede this letter at Borrower’s
expense. This commitment is intended to create a binding obligation on the part
of the Bank to increase Borrower’s Credit Facilities on the terms set forth
above, subject to the negotiation and execution of mutually satisfactory
definitive loan documents. Each of the Bank and the Borrower shall use its
reasonable best efforts to negotiate and execute the definitive loan documents
promptly upon acceptance of this letter.

7000 NORTH MOPAC | SUITE 360 | AUSTIN, TX 78731| 512.372.6750 | SVB.COM

 



--------------------------------------------------------------------------------



 



(SILICON VALLEY BANK LOGO) [h25497h2549799.gif]

We appreciate the opportunity to make this binding commitment to Perficient,
Inc. and look forward to furthering our mutually rewarding relationship.

With best regards,

     
SILICON VALLEY BANK
  KEYBANK NATIONAL ASSOCIATION
 
   
 
   
 
   
Phillip Wright
  Thomas A. Crandell
Vice President
  Senior Vice President

AGREED & ACCEPTED, this ___day of                     , 2005.

     
Perficient, Inc.
   
 
   

   
 
   
Michael Hill
Chief Financial Officer
   

7000 NORTH MOPAC | SUITE 360 | AUSTIN, TX 78731| 512.372.6750 | SVB.COM

 